 

Exhibit 10.37

 

CHANGE OF CONTROL AGREEMENT

 

THIS AGREEMENT executed on the ___ day of ________________________, 20___.

 

BETWEEN:

 

RITCHIE BROS. AUCTIONEERS (CANADA) LTD.,
a corporation incorporated under the laws of Canada, and having an office at
9500 Glenlyon Parkway, Burnaby, British Columbia, V5J 0C6

 

(the “Company”)

 

AND:

 

●, ●

 

(the “Executive”)

 

WITNESSES THAT WHEREAS:

 

A.     The Executive is an executive of the Company and the Parent Company (as
defined below) and is considered by the Board of Directors of the Parent Company
(the “Board”) to be a vital employee with special skills and abilities, and is
well-versed in knowledge of the Company’s business and the industry in which it
is engaged;

 

B.     The Board recognizes that it is essential and in the best interests of
the Company and its shareholders that the Company retain and encourage the
Executive’s continuing service and dedication to his office and employment
without distraction caused by the uncertainties, risks and potentially
disturbing circumstances that could arise from a possible change in control of
the Parent Company;

 

C.     The Board further believes that it is in the best interests of the
Company and its shareholders, in the event of a change of control of the Parent
Company, to maintain the cohesiveness of the Company’s senior management team so
as to ensure a successful transition, maximize shareholder value and maintain
the performance of the Company;

 

D.     The Board further believes that the service of the Executive to the
Company requires that the Executive receive fair treatment in the event of a
change in control of the Parent Company; and

 

E.     In order to induce the Executive to remain in the employ of the Company
notwithstanding a possible change of control, the Company has agreed to provide
to the Executive certain benefits in the event of a change of control.

 

NOW THEREFORE in consideration of the premises and the covenants herein
contained on the part of the parties hereto and in consideration of the
Executive continuing in office and in the employment of the Company, the Company
and the Executive hereby covenant and agree as follows:

 

1.Definitions

 

In this Agreement,

 

(a)“Agreement” means this agreement as amended or supplemented in writing from
time to time;

 

  Page 1 of 6

 

  

(b)“Annual Base Salary” means the annual salary payable to the Executive by the
Company from time to time, but excludes any bonuses and any director’s fees paid
to the Executive by the Company;

 

(c)“STI Bonus” means the annual at target short-term incentive bonus the
Executive is eligible to earn under the Employment Agreement, in accordance with
the short-term incentive bonus plan;

 

(d)“Change of Control” means:

 

(i)a Person, or group of Persons acting jointly or in concert, acquiring or
accumulating beneficial ownership of more than 50% of the Voting Shares of the
Parent Company;

 

(ii)a Person, or Group of Persons acting jointly or in concert, holding at least
25% of the Voting Shares of the Parent Company and being able to change the
composition of the Board of Directors by having the Person’s, or Group of
Persons’, nominees elected as a majority of the Board of Directors of the Parent
Company;

 

(iii)the arm’s length sale, transfer, liquidation or other disposition of all or
substantially all of the assets of the Parent Company, over a period of one year
or less, in any manner whatsoever and whether in one transaction or in a series
of transactions or by plan of arrangement; or

 

(iv)a reorganization, merger or consolidation or sale or other disposition of
substantially all the assets of the Company (a “Business Combination”), unless
following such Business Combination the Parent Company beneficially owns all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries.

 

(e)“Date of Termination” means the date when the Executive ceases to actively
provide services to the Company, or the date when the Company instructs him to
stop reporting to work;

 

(f)“Employment Agreement” means the employment agreement between the Company and
the Executive dated {DATE};

 

(g)“Good Reason” means either:

 

(i)Good Reason as defined in the Employment Agreement; or

 

(ii)the failure of the Company to obtain from a successor to all or
substantially all of the business or assets of the Parent Company, the
successor’s agreement to continue to employ the Executive on substantially
similar terms and conditions as contained in the Employment Agreement;

 

(h)“Cause” has the meaning defined in the Employment Agreement.

 

(i)“Parent Company” means Ritchie Bros. Auctioneers Incorporated.

 

  Page 2 of 6

 

  

(j)“Person” includes an individual, partnership, association, body corporate,
trustee, executor, administrator, legal representative and any national,
provincial, state or municipal government; and

 

(k)“Voting Shares” means any securities of the Parent Company ordinarily
carrying the right to vote at elections for directors of the Board, provided
that if any such security at any time carries the right to cast more than one
vote for the election of directors, such security will, when and so long as it
carries such right, be considered for the purposes of this Agreement to
constitute and be such number of securities of the Parent Company as is equal to
the number of votes for the election of directors that may be cast by its
holder.

 

2.Scope of Agreement

 

(a)The parties intend that this Agreement set out certain of their respective
rights and obligations in certain circumstances upon or after Change of Control
as set out in this Agreement.

 

(b)This Agreement does not purport to provide for any other terms of the
Executive’s employment with the Company or to contain the parties’ respective
rights and obligations on the termination of the Executive’s employment with the
Company in circumstances other than those upon or after Change of Control as set
out in this Agreement.

 

(c)Where there is any conflict between this Agreement and (i) the Employment
Agreement, or (ii) a Company plan or policy relating to compensation or
executive programs, the terms of this Agreement will prevail.

 

3.Compensation Upon or After Change of Control

 

(a)If the Executive’s employment with the Company is terminated (i) by the
Company without Cause upon a Change of Control or within two years following a
Change of Control; or (ii) by the Executive for Good Reason upon a Change of
Control or within one (1) year following a Change of Control:

 

(i)the Company will pay to the Executive a lump sum cash amount equal to the
aggregate of:

 

A.one and one-half (1.5) times Base Salary;

 

B.one and one-half (1.5) times at-target STI Bonus;

 

C.one and one-half (1.5) times the annual premium cost that would be incurred by
the Company to continue to provide to the Executive all health, dental and life
insurance benefits provided to the Executive immediately before the Date of
Termination;

 

D.the earned and unpaid Base Salary and vacation pay to the Date of Termination;
and

 

E.an amount calculated by dividing by 365 the Executive’s target bonus under the
STI Bonus for the fiscal year in which the Date of Termination occurs, and
multiplying that number by the number of days completed in the fiscal year as of
the Date of Termination.

 

  Page 3 of 6

 

  

(ii)the Executive will continue to have all rights under the Stock Option Plan
of the Company adopted by the Board as of July 31, 1997 and amended and
re-stated as of April 13, 2007 (the “Option Plan”), and under option agreements
entered into in accordance with the Option Plan, with respect to options granted
on or before the Date of Termination, as if the Executive’s employment had been
terminated by the Company without cause; and

 

(iii)the Executive will continue to have all rights held by the Executive
pursuant to the Company’s Senior Executive Performance Share Unit Plan (the
“Executive PSU Plan”) and Senior Executive Restricted Share Unit Plan (the
“Executive RSU Plan”), and under any and all grant agreements representing
performance share units and restricted share units granted under the Executive
PSU Plan and Executive RSU Plan, respectively, granted on or before the Change
of Control. Notwithstanding anything to the contrary contained in any grant
agreements with respect to any performance share units and restricted share
units granted to the Executive pursuant to the Company’s Employee Performance
Share Unit Plan or Employee Restricted Share Unit Plan, all performance share
units and restricted share units held by the Executive shall be deemed to have
been granted pursuant to, and governed by, the terms of the Executive PSU Plan
and Executive RSU Plan, as if all such performance share units and restricted
share units had been initially granted pursuant to such Executive PSU Plan and
Executive RSU Plan, respectively.

 

(b)All amounts payable pursuant to this section 3 are subject to required
statutory deductions and withholdings.

 

(c)No such payment pursuant to this Section 3 shall be made unless the Executive
signs within sixty (60) days of the Termination Date and does not revoke a full
and general release (the “Release”) of any and all claims that the Executive has
against the Company or its affiliates and such entities’ past and then current
officers, directors, owners, managers, members, agents and employees relating to
all matters, in form and substance satisfactory to the Company, provided,
however, that the payment shall not occur prior to the effective date of the
Release, provided further that if the maximum period during which Executive can
consider and revoke the release begins in one calendar year and ends in another
calendar year, then such payment shall not be made until the first payroll date
occurring after the later of (A) the last day of the calendar year in which such
period begins, and (B) the date on which the Release becomes effective.

 

4.Binding on Successors

 

(a)The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company, by agreement in favour of the Executive and
in form and substance satisfactory to the Executive, to expressly assume and
agree to perform all the obligations of the Company under this Agreement that
would be required to be observed or performed by the Company pursuant to section
3. As used in this Agreement, “Company” means the Company and any successor to
its business or assets as aforesaid which executes and delivers the agreement
provided for in this section or which otherwise becomes bound by all the terms
and provisions of this Agreement by operation of law.

 

  Page 4 of 6

 

  

(b)This Agreement will enure to the benefit of and be enforceable by the
Executive’s successors and legal representatives but otherwise it is not
assignable by the Executive.

 

5.No Obligation to Mitigate; No Other Agreement

 

(a)The Executive is not required to mitigate the amount of any payment or
benefit provided for in this Agreement, or any damages resulting from a failure
of the Company to make any such payment or to provide any such benefit, by
seeking other employment, taking early retirement, or otherwise, nor, except as
expressly provided in this Agreement, will the amount of any payment provided
for in this Agreement be reduced by any compensation earned by the Executive as
a result of taking early retirement, employment by another employer after
termination or otherwise.

 

(b)The Executive represents and warrants to the Company that the Executive has
no agreement or understanding with the Company in respect of the subject matters
of this Agreement, except as set out in this Agreement.

 

6.Exhaustive Compensation

 

The Executive agrees with and acknowledges to the Company that the compensation
provided for under section 3 of this Agreement is all the compensation payable
by the Company to the Executive in relation to a Change of Control, or his
termination from employment upon or subsequent to a Change of Control, under the
circumstances provided for in this Agreement. The Executive further agrees and
acknowledges that in the event of payment under section 3 of this Agreement, he
will not be entitled to any termination payment under the Employment Agreement.

 

7.Amendment and Waiver

 

No amendment or waiver of this Agreement will be binding unless executed in
writing by the parties to be bound by this Agreement.

 

8.Choice of Law

 

This Agreement will be governed and interpreted in accordance with the laws of
the Province of British Columbia, which will be the proper law hereof. All
disputes and claims will be referred to the Courts of the Province of British
Columbia, which will have jurisdiction, but not exclusive jurisdiction, and each
party hereby submits to the non-exclusive jurisdiction of such courts.

 

9.Severability

 

If any section, subsection or other part of this Agreement is held by a court of
competent jurisdiction to be invalid or unenforceable, such invalid or
unenforceable section, subsection or part will be severable and severed from
this Agreement, and the remainder of this Agreement will not be affected thereby
but remain in full force and effect.

 

10.Notices

 

Any notice or other communication required or permitted to be given hereunder
must be in writing and given by facsimile or other means of electronic
communication, or by hand-delivery, as hereinafter provided. Any such notice or
other communication, if sent by facsimile or other means of electronic
communication or by hand delivery, will be deemed to have been received at the
time it is delivered to the applicable address noted below either to the
individual designated below or to an individual at such address having apparent
authority to accept deliveries on behalf of the addressee. Notice of change of
address will also be governed by this section. Notices and other communications
will be addressed as follows:

 

  Page 5 of 6

 

  

(a)if to the Executive:

 

●
●
●
●


 

(b)if to the Company:

 

9500 Glenlyon Parkway

Burnaby, British Columbia V5J 0C6

Attention: Corporate Secretary
Facsimile: (778) 331-5501

 

11.Copy of Agreement

 

The Executive hereby acknowledges receipt of a copy of this Agreement executed
by the Company.

 

RITCHIE BROS. AUCTIONEERS
(CANADA) LTD.           By:                                 

 

Name:                         

 

SIGNED, SEALED AND DELIVERED by )   ● in the )   presence of: )     )     )  
Signature ) ●   )     )   Print Name )     )     )   Address )     )     )  
Occupation )  

 

  Page 6 of 6

